1   This memorandum opinion was not selected for publication in the New Mexico Reports. Please see
 2   Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum opinions. Please
 3   also note that this electronic memorandum opinion may contain computer-generated errors or other
 4   deviations from the official paper version filed by the Court of Appeals and does not include the
 5   filing date.

 6        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 7 STATE OF NEW MEXICO,

 8          Plaintiff-Appellee,

 9 v.                                                                          NO. 31,118

10 JOSE C. RAMIREZ,

11          Defendant-Appellant.

12 APPEAL FROM THE DISTRICT COURT OF CURRY COUNTY
13 Stephen K. Quinn, District Judge

14 Gary K. King, Attorney General
15 Santa Fe, NM

16 for Appellee

17 Gomez Law Offices, LLC
18 E. Michael Gomez
19 Roswell, NM

20 for Appellant

21                                 MEMORANDUM OPINION

22 WECHSLER, Judge.

23          Summary affirmance was proposed for the reasons stated in the notice of
1 proposed disposition. No memorandum opposing summary affirmance has been filed,

2 and the time for doing so has expired.

3       Affirmed.

4       IT IS SO ORDERED.



5                                              ______________________________
6                                              JAMES J. WECHSLER, Judge

7 WE CONCUR:



8 _______________________________
9 TIMOTHY L. GARCIA, Judge



10 _______________________________
11 J. MILES HANISEE, Judge




                                           2